         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  LARRY GIVENS,

                                        Petitioner,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 119-089

                  TERRY E. BARNARD, Chairman of the Georgia State
                  Board of Pardons and Parole,

                                        Respondent.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated August 8, 2019 adopting the Magistrate Judge's Report and

                     Recommendation as the Court's opinion, that Petitioner's petition is hereby dismissed and his motion

                     to proceed in forma pauperis is denied as moot; furthermore, Petitioner is denied a Certificate of

                     Appealability in this case and is not entitled to appeal in forma pauperis. This case stands closed.




            08/08/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
